Citation Nr: 1720903	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to September 1975 and from September 1976 to March 1979.  The Veteran served at Camp Lejeune, North Carolina, from February 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) and a May 2012 rating decision by the VARO in Louisville, Kentucky.  The Board reopened the service connection claim for type II diabetes mellitus and remanded the issues on appeal for additional development in January 2015.  


FINDINGS OF FACT

1.  Type II diabetes mellitus was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service, to include as due to drinking contaminated water at Camp Lejeune, or a service-connected disability.

2.  A June 2007 rating decision denied entitlement to service connection for deep vein thrombosis; the Veteran did not appeal.

3.  Evidence added to the record since the June 2007 rating decision does not raise a reasonable possibility of substantiating the service connection claim for deep vein thrombosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  New and material evidence was not received, and the claim for entitlement to service connection for deep vein thrombosis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in February 2010, July 2010, and October 2011.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

In its January 2015 remand the Board requested a clarifying opinion from the November 2013 VA medical expert or if that medical expert was unavailable from another member of the Subject Matter Expert Panel of the Camp Lejeune Contaminated Water Project.  No explanation, however, provided as to why the clarifying opinion should be provided by a member of the Subject Matter Expert Panel of the Camp Lejeune Contaminated Water Project.  Nor is there any apparent reason why such opinions would be required from that presumably limited number of panel members.  Although a clarifying opinion was obtained in March 2015 from another medical expert without indication as to the availability of the November 2013 examiner or another panel member, the identified qualifications of the March 2015 medical expert and the thoroughness of the provided opinions adequately addressed the deficiency in the prior VA opinion.  As such, the Board finds the opinion obtained substantially complied with the directives of the January 2015 remand in providing a clarifying opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (effective before and after March 14, 2017).  

Presumptive service connection is also established for diseases associated with exposure to contaminants in the water supply at Camp Lejeune.  Contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during this period shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7) (effective March 14, 2017).  The following diseases shall, unless rebutted by affirmative evidence, be service-connected even though there is no record of such disease during service: (1) Kidney cancer, (2) Liver cancer, (3) Non-Hodgkin's lymphoma, (4) Adult leukemia, (5) Multiple myeloma, (6) Parkinson's disease, (7) Aplastic anemia and other myelodysplastic syndromes, and (8) Bladder cancer.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(f) (effective March 14, 2017).  Type II diabetes mellitus is not a recognized disease associated with Camp Lejeune Contaminated Water (CLCW).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus is a qualifying chronic disease under this regulatory subsection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

In this case, the Veteran contends that he has type II diabetes mellitus as a result of active service.  He further contends that it developed as a result of his exposure to chemically contaminated water while stationed at Camp Lejeune and/or as secondary to his service-connected hypertension disability.  In an October 2012 statement he attributed the onset of diabetes to his exposure to benzene in the drinking water at Camp Lejeune.  He provided copies of medical literature in support of his claim, including a list of chemical compounds suspected as endocrine toxicants.  In his February 2014 VA Form 9 he asserted that information from the ATSDR (agency for toxic substances and disease registry) and Scorecard (the Pollution site) had not been adequately considered.  He stated that compounds that are toxic to the endocrine system may cause diseases such as type II diabetes mellitus.  

Service treatment records are negative for complaint, diagnosis, or treatment for diabetes mellitus.  A September 1978 separation examination report indicated concern for the Veteran's obesity and his family history of diabetes mellitus.  Subsequent records show he was placed on a weight reduction program.

The Veteran submitted his initial service connection claim for diabetes mellitus as secondary to his service-connected hypertension in April 1990.  VA records noted the earliest indication of diabetes mellitus was dated in 1989.  

A December 2013 VA medical opinion based on a record review by M.K., M.D., a member of the Subject Matter Expert Panel Camp Lejeune Contaminated Water Project found the Veteran's type II diabetes mellitus was not caused by or a result of his exposure to CLCW.  It was noted that he was exposed of CLCW for a period of approximately 23 months, but that no chronic health issues were noted upon separation examinations in 1975 and 1979.  The examiner observed that the Veteran's 1979 separation examination, however, revealed a body mass index (BMI) of approximately 30 and that after separation the evidence reveal he had progressive weight gain.  He was provided a diagnosis of type II diabetes mellitus in May 1989 with a BMI at the time of approximately 41.  The medical records also noted a family history of diabetes mellitus and additional risk factors including hypertension and hyperlipidemia.  The examiner stated that a review of the majority of the medical literature for the causation of type II diabetes mellitus failed to demonstrate a correlation between TCE, PCE, benzene, or solvent mixtures, but rather that it develops when the body becomes resistant to insulin or when the pancreas stops producing enough insulin.  Exactly why this happens was unknown, although excess weight and inactivity seemed to be contributing factors.  Certain factors were noted to increase the risk including weight, inactivity, family history, and age.  The examiner noted a 2008 National Research Council (NRC) report on the Contaminated Water Supply at Camp Lejeune did not include diabetes in the list of diseases possibly related to exposure to CLCW. A review of the medical literature dated from 2007 revealed no conclusive medical studies that supported a link between the chemicals found in CLCW and the onset of diabetes mellitus. 


A March 2015 VA medical opinion noted the Veteran had provided an abstract from the medical literature (Baccarelli A.: Harmful occupational agents and endocrine function: An update on experimental and human data. Medicina del lavoro September - October 1999, Volume 90, Number 5, pages 650-670.).  It was noted the paper reviewed the endocrine effects of chemical and physical agents in man, in laboratory animals, and in in-vitro experiments.  Effects on the hypothalamus, pituitary, pineal gland, thyroid, parathyroid, and calcium metabolism, adrenal glands and glucose metabolism were discussed.  Metals (lead, manganese, cadmium, organotin compounds), solvents (benzene, dioxane, styrene, tetrachloroethylene, toluene), oragnocholrine compounds (PCB, TCDD) and physical agents were shown to cause blood-level alterations and affect the circadian rhythm.  Diabetes mellitus might arise as a result of occupational exposure or heighten the susceptibility to occupational diseases.

The examiner, G.B.W., M.D., Ph.D., MPH, C&P INTERIM DIRECTOR, found that the Veteran's type II diabetes mellitus was less likely caused by or a result of exposure to contaminated water at Camp Lejeune.  As rationale for the opinion it was noted that the weight of the medical literature did not support a causal nexus between exposure to CLCW and the development of type II diabetes mellitus.  Nor did it support a causal relationship between the CLCW contaminants (TCE, PCE, benzene or their mixtures) and type II diabetes mellitus.  It was noted that the NRC Report on "The Contaminated Water Supplies at Camp Lejeune" did not list type II diabetes mellitus as possibly related to CLCW exposure.  The strong causal correlation for development of type II diabetes mellitus is weight gain and the examiner stated the Veteran had documented progressive weight gain since after separation from active military service.  His type II diabetes mellitus was diagnosed in May 1989 and his BMI was approximately 41 which was over 30 and concerning for type II diabetes mellitus.  His family history of diabetes mellitus in both parents was also a risk factor as was his history of hyperlipidemia.  The examiner noted abstract provided by the Veteran was published in a Spanish language journal in 1999 by a single author and the full article is not submitted in evidence was not available for a review of the full article.  The abstract, however, was noted to have been written prior to the NRC 2008 monograph on "Contaminated Water Supplies at Camp Lejeune" which was more recent and considered the authority in this field. The abstract provided by the Veteran stated that diabetes mellitus may have heighten susceptibility to or arise from exposure to TCE or benzene, but the examiner noted there were several problems with this statement: 1) it did not specify if the author meant Type I or Type II Diabetes Mellitus, 2) it did not carry the authority of the NRC article which was written by a team of specialists vetted by the National Academy of Science, and 3) the abstract was over 16 years old based on research done in years preceding 1999, so the information was not as current as the sources for the NRC monograph. 

The examiner also found that the Veteran's type II diabetes mellitus was less likely caused by or aggravated (chronically worsened) by his service-connected hypertension.  It was noted that although a November 2013 VA medical opinion stated hypertension may be causal for type II diabetes mellitus this was only if the Veteran were taking a Beta Blocker for hypertension which resulted in decreased aerobic activity.  The decreased aerobic activity could worsen weight gain and the resultant type II diabetes mellitus, and thus be implicated as an aggravation of service-connected hypertension.  However, there was no current evidence that the Veteran was on a Beta Blocker.  Hypertension it was noted is a macrovascular process which occurs within the arterial walls, whereas type II diabetes mellitus is a microvascular process which occurs within the pancreas.  The two diseases are separate anatomically, cellularly, and physiologically.  The major causal nexus for type II diabetes mellitus is being overweight, which vastly dwarfs any contribution of anti-hypertensive pharmacologic agents. 

Based upon the evidence of record, the Board finds that type II diabetes mellitus was not manifest during active service.  There is also no evidence that it was manifested within a year of discharge.  Further, although the Veteran's service at Camp Lejeune is verified, the preponderance of the evidence fails to establish that his type II diabetes mellitus disability is etiologically related to service, to include as due to drinking contaminated water at Camp Lejeune, or a service-connected disability.  The Board notes that type II diabetes mellitus is not a disease recognized by VA as associated with CLCW for presumptive service connection purposes.  Nor is there any evidence of actual exposure during active service to any specific chemical compounds suspected as endocrine toxicants identified in the list provided by the Veteran in July 2012.  

The Board further finds that the December 2013 and March 2015 VA medical opinions of record are persuasive that the disability at issue was neither incurred or aggravated in service nor developed as a result of an event or injury in service.  The March 2015 opinion is also persuasive that it was neither caused nor aggravated as a result of a service-connected hypertension disability.  These opinions are shown to have been based upon a substantially accurate consideration of the evidence of record and to have been supported by adequate rationale.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's personal assertion that he has type II diabetes mellitus as a result of active service or his service-connected hypertension have been reviewed.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability issue is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  Although the evidence indicates he has had training and work experience as a respiratory therapist, he is not shown to possess the requisite medical training, expertise, or credentials needed to render a medical diagnosis or a competent opinion as to medical causation.  Nothing in the record indicates that he received any special training or acquired any medical expertise in evaluating diabetes mellitus disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The medical evidence of record specifically addressing the matter is found to be persuasive.  

In conclusion, the Board finds that service connection for type II diabetes mellitus is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, a June 2007 rating decision denied service connection for deep vein thrombosis.  It was noted that service connection as secondary to diabetes mellitus was not warranted as service connection for that disability had not been established and, in essence, that the evidence did not demonstrate that the disorder was related to an injury or disease manifest in service.  The Veteran was notified of the decision, but did not appeal.  There is no indication that new and material evidence was received within a year of the decision.  The June 2007 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

The Board finds that the evidence received since the June 2007 rating decision does not raise a reasonable possibility of substantiating the claim.  The medical evidence obtained does not include evidence relating a present deep vein thrombosis (DVT) nor any other similar disorder to an injury, disease, or event in service.  In fact, an August 2010 VA medical opinion noted the Veteran did not have active DVT due to his use of medication for hypertension and that his edema was not associated with any DVT but rather to his obesity and hypertension.  The examiner found that there was no indication in the record that DVT was service related nor that his present service-connected disabilities (hypertension with bilateral dependent edema and associated erectile dysfunction) would cause or be a residual of DVT.  The Board also notes that service connection was subsequently established for tinnitus and for stage II chronic renal failure.  The renal failure disorder was combined with the hypertension and bilateral dependent edema disability.  There is no indication other than the Veteran's own statements that DVT was manifest at any point during the appeal period including as a result service or a service-connected disability.  The Veteran's statements (as to having a current disability related to service) are essentially the same as those considered in his earlier claim.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

In sum, the evidence added to the record as to these matters is essentially cumulative of the evidence previously considered.  There is no indication that the newly-obtained evidence could, if the claims were reopened, reasonably result in substantiation of the service connection claim.  The claim may not be reopened.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

The application to reopen a previously denied claim for service connection for deep vein thrombosis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


